Title: Thomas Jefferson to John Barnes, 11 March 1817
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello
Mar. 11. 17.
          
          Yours of Feb. 28. was recieved on the 5th instant and I now inclose you a power of Attorney copied from the form you sent me. it has been detained by the difficulty of access to a justice of peace in a county of 60. miles length over which they are sparsely scattered, and difficult to be found at home. I hope the form is such as not to require periodical renewals, which if the certificate of a magistrate be required would become excessively oppressive. ever and affectionately yours
          Th: Jefferson
        